
	
		III
		111th CONGRESS
		2d Session
		S. RES. 665
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Grassley submitted
			 the following resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		RESOLUTION
		To require a witness before a committee
		  hearing to file a disclosure form identifying substantial financial interests
		  or compensation from an organization or company directly related to the subject
		  of the hearing. 
	
	
		1.Short titleThis resolution may be cited as the
			 Witness Sunshine Resolution.
		2.Amendment to the
			 Standing RulesParagraph 4(b)
			 of rule XXVI of the Standing Rules of the Senate is amended by—
			(1)inserting (1) after
			 (b); and
			(2)inserting at the end the following:
				
					(2)(A)Each committee (including the Committee on
				Appropriations) shall require each witness who is to appear before the
				committee in any hearing to file with the clerk of the committee, at least 1
				day before the date of the appearance of that witness, a disclosure form
				identifying any arrangement, affiliation, relationship, or substantial
				financial interest the witness has with any organization, company, private, or
				government entity directly related to the subject of the hearing as well as the
				nature of the relationship disclosed, unless the committee chairman and the
				ranking minority member determine that there is good cause for
				noncompliance.
						(B)For any witness who at the time of
				the hearing is employed by the Federal Government, submission of his or her
				Executive Branch Personnel Public Financial Disclosure Report may fulfill the
				requirements of this clause at the discretion of the Chairman and the Ranking
				Member so long as the completed form is up to date and discloses all relevant
				arrangements, affiliations, relationships, and substantial financial
				interests.
						(C)If so requested by the committee, the staff
				of the committee shall prepare for the use of the members of the committee
				before each day of hearing before the committee a digest of the disclosure
				forms which have been filed under this clause by witnesses who are to appear
				before the committee on that day. In addition, the disclosure forms shall be
				made part of the committee
				record.
						.
			
